Citation Nr: 0946583	
Decision Date: 12/08/09    Archive Date: 12/18/09

DOCKET NO.  04-41 580A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky


THE ISSUES

1. Entitlement to service connection for tension and migraine 
headaches.

2. Entitlement to a higher initial evaluation for common 
variable immunodeficiency (CVID), currently assigned a 30 
percent evaluation.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

O. Lee, Associate Counsel




INTRODUCTION

The Veteran had active service from August 1995 to June 2001.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision of the RO 
in Louisville, Kentucky, which in pertinent part denied 
service connection for tension and migraine headaches, and 
granted service connection for CVID, assigning a 30 percent 
rating.  The Board remanded this case in October 2007.  It 
returns now for appellate consideration.


FINDINGS OF FACT

1. There is competent medical evidence establishing that the 
Veteran has a chronic headache disability that is 
etiologically related to his service-connected CVID.

2. The Veteran's CVID is manifested by refractive fatigue and 
malaise, diarrhea and pathological weight loss.  


CONCLUSIONS OF LAW

1. Service connection for tension and migraine headaches is 
warranted.  38 U.S.C.A. §§ 1110, 1153, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.310 (2009).

2. The criteria for initial rating of 60 percent, but no 
higher, for CVID are met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.88b, Diagnostic Code 
6351 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
appellant's claims file, and has an obligation to provide 
reasons and bases supporting the decision.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must 
review the entire record, but does not have to discuss each 
piece of evidence).  The analysis below focuses on the most 
salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claims.  The appellant must 
not assume that the Board has overlooked pieces of evidence 
that are not explicitly discussed herein.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000) (the law requires only that 
the Board address its reasons for rejecting evidence 
favorable to the veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the appellant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. The Veterans Claims Assistance Act of 2000 (VCAA)

As to the Veteran's headaches claim, that claim has been 
granted, as discussed below.  As such, the Board finds that 
any error related to the VCAA on that claim is moot.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.159 (2009); Mayfield v. Nicholson, 19 Vet. App. 103, 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Kent v. Nicholson, 20 Vet. App. 1 
(2006).

With respect to the Veteran's CVID claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-
21 (2004) (Pelegrini II), the United States Court of Appeals 
for Veterans Claims (Court) held that VA must inform the 
claimant of any information and evidence not of record (1) 
 that is necessary to substantiate the claim; (2)  that VA 
will seek to provide; (3)  that the claimant is expected to 
provide; and (4)  request that the claimant provide any 
evidence in his possession that pertains to the claim.  The 
requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (final rule eliminating 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).  Any error related to this element 
is harmless. 

During the development of the Veteran's claim, letters dated 
in April 2005 November 2008 fully satisfied the duty to 
notify provisions.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio, 16 Vet. App. at 187; Pelegrini II, 
18 Vet. App. at 120-21.  The letters advised the Veteran of 
the information necessary to substantiate the claim, and of 
his and VA's respective obligations for obtaining specified 
different types of evidence.  The Veteran was informed of the 
specific types of evidence he could submit, which would be 
pertinent to his claim, and advised that it was ultimately 
his responsibility to support the claim with appropriate 
evidence.  In addition, May 2008 and November 2008 letters 
provided the Veteran with notice concerning the assignment of 
disability ratings and effective dates.  See Dingess v. 
Nicholson, 19 Vet. App. 473, 490 (2006).

Subsequent to the issuance of the April 2005, May 2008 and 
November 2008 letters, the Veteran's claim was readjudicated 
in an October 2009 supplemental statement of the case (SSOC).  
Thus, there was no deficiency in notice and a harmless error 
analysis is not necessary.  See Mayfield v. Nicholson, 499 
F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); see also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as an SOC or SSOC, is 
sufficient to cure a timing defect). 

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's service treatment records and VA 
medical records are in the file.  Medical treatment records, 
including from Blanchfield Army Community Hospital, National 
Institutes of Health Clinical Center, The University of 
Kansas Medical Center, have been associated with the file.  
The Veteran has at no time referenced outstanding records 
that he wanted VA to obtain or that he felt were relevant to 
the claim.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2007).

The RO provided the Veteran appropriate VA examinations in 
January 2002 and September 2009.  There is no objective 
evidence indicating that there has been a material change in 
the severity of the Veteran's service-connected disability 
since he was last examined.  38 C.F.R. § 3.327(a).  The duty 
to assist does not require that a claim be remanded solely 
because of the passage of time since an otherwise adequate VA 
examination was conducted.  VAOPGCPREC 11-95.  The 2002 and 
2009 VA examination reports are thorough and supported by the 
medical treatment records on file.  The examinations in this 
case are adequate upon which to base a decision.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II. Service Connection

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  See 38 U.S.C.A. § 1110 (West 2002).  For the 
showing of chronic disease in service there must be a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  See 38 C.F.R. § 3.303(b).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  See 
38 C.F.R. § 3.303(d).

Service connection may also be granted for a chronic disease, 
including an organic disease of the nervous system, when it 
is manifested to a compensable degree within one year of 
separation from service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.307, 
3.309 (2009).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Service connection may be established on a secondary basis 
for disability that is proximately due to, or the result of, 
a service-connected disease or injury. 38 C.F.R. § 3.310(a).  
Secondary service connection may also be established for a 
disorder that is aggravated by a service-connected 
disability; compensation may be provided for the degree of 
disability (but only that degree) over and above the degree 
of disability existing prior to the aggravation.  71 FR 52744 
(Sept. 7, 2006) (codified at 38 C.F.R. § 3.310(c)); Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).  Establishing service 
connection on a secondary basis essentially requires evidence 
sufficient to show (1) that a current disability exists and 
(2) that the current disability was either (a) caused by or 
(b) aggravated by a service-connected disability.  Id.

The Board notes that there was a recent amendment to the 
provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52744-47 
(Sept. 7, 2006).  The amendment sets a standard by which a 
claim based on aggravation of a non-service-connected 
disability by a service-connected one is judged.  Although VA 
has indicated that the purpose of the regulation was merely 
to apply the Court's ruling in Allen v. Brown, 7 Vet. App. 
439 (1995), it was made clear in the comments to the 
regulation that the changes were intended to place a burden 
on the claimant to establish a pre-aggravation baseline level 
of disability for the non-service-connected disability before 
an award of service connection based on aggravation may be 
made.  This had not been VA's practice, which strongly 
suggests that the recent change amounts to a substantive 
change in the regulation.  Given what appear to be 
substantive changes, and because the Veteran's claim was 
pending before the regulatory change was made, the Board may 
consider the version of 38 C.F.R. § 3.310 in effect before 
the change, which is the version that favors the claimant.

The Veteran contends that he has a chronic headache 
disability as secondary to the intravenous immunoglobulin 
(IVIg) infusion treatments for his service-connected CVID.  
For the reasons that follow, the Board concludes that service 
connection is warranted.

Service treatment records reveal numerous complaints of 
migraine headaches after the Veteran began IVIg treatment for 
his CVID in October 1999.  The medical board proceedings in 
February 2001, while the Veteran was on active duty, note a 
diagnosis of migraine headaches, by history.

An MRI of the brain was performed in November 2001.  No 
definite focal brain abnormality was identified.  The 
ventricles were normal.  No pathological enhancement was 
noted intracranially after intravenous administration of 
contrast material.  

At a January 2002 VA neurological examination, the Veteran 
reported having "normal" headaches approximately once a 
week and "migraine" headaches approximately every three 
weeks.  All of the headaches began when he started his 
infusion treatments and occur often after his therapy.  The 
examiner diagnosed the Veteran with tension headaches and 
migraine headaches.

At a VA examination in September 2009, it was noted that the 
Veteran had received, and continued to receive, treatment in 
the form of weekly immunoglobulin infusions.  These infusions 
were self-administered by the Veteran for three hours on 
Sundays and resulted in migraines that last for the remainder 
of the day.  In the examination report, the examiner gives 
the opinion that it is at least as likely as not that the 
Veteran has a chronic headache disability following the 
administration of medication for the treatment of CVID.  The 
examiner explains that the chronic headaches are only in 
conjunction with administration of the immunoglobulin and 
that cessation of the medication administration would 
eliminate the Veteran's chronic headaches.  

The relevant evidence of record, as summarized above, 
demonstrates that the Veteran currently suffers from chronic 
headaches.  The evidence also establishes that these 
headaches are related to his service-connected CVID; 
specifically, the headaches are directly caused by the IVIg 
infusions administered in the course of his treatment for 
CVID.  The Board notes that there is no evidence to the 
contrary regarding the etiology of his headaches.  In 
addition, there is no indication that the Veteran may 
discontinue the IVIg infusions at any time in the foreseeable 
future or that there are any feasible alternative treatment 
options for his CVID available at the present time.  In this 
regard, the Board finds that the Veteran will continue to 
suffer from chronic headaches, given his continuing need for 
IVIg infusions.  As such, the Veteran is shown to have a 
chronic headache disability secondary to a service-connected 
disability. 

Furthermore, the Board notes that headaches are not among the 
symptoms contemplated under the diagnostic code used in this 
case for rating the Veteran's service-connected CVID, as 
further discussed below.  Thus a grant of service connection 
and the assignment of a separate rating for headaches would 
not constitute pyramiding (i.e. rating the same symptoms 
twice under two diagnostic codes).  See 38 C.F.R. § 4.14.  

In view of the foregoing, the Board concludes that the 
evidence is at least in equipoise as to whether the Veteran's 
tension and migraine headaches are secondary to his service-
connected CVID, and therefore, service connection is 
warranted.  The benefit-of-the-doubt rule has been applied in 
reaching this decision.  See 38 U.S.C. § 5107(b) (West 2002); 
see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); 
Gilbert, supra.

III. Initial Rating

The Veteran also seeks a higher initial rating for his 
service-connected CVID, currently evaluated as 30 percent 
disabling.  For the reasons that follow, the Board finds that 
an initial rating of 60 percent, but no higher, is warranted.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities 
and the criteria for specific ratings.  If two disability 
evaluations are potentially applicable, the higher evaluation 
will be assigned to the disability picture that more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  Any reasonable doubt regarding the degree of disability 
will be resolved in favor of the veteran.  38 C.F.R. § 4.3.

The Board reviews the veteran's entire history when making a 
disability determination.  See 38 C.F.R. § 4.1.  When the 
veteran has timely appealed the rating initially assigned for 
the service-connected disability within one year of the 
notice of the establishment of service connection for it, VA 
must consider whether the veteran is entitled to "staged" 
ratings to compensate him for times since filing his claim 
when his disability may have been more severe than at other 
times during the course of his appeal.  See Hart v. 
Mansfield, 21 Vet. App. 505, 510 (2007); Fenderson v. West, 
12 Vet. App. 119 (1999).

The Board acknowledges that the Veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to report that he experiences certain symptoms.  
See, e.g., Washington v. Nicholson, 19 Vet. App. 362, 368 
(2005).  Competency, however, must be distinguished from 
weight and credibility, which are factual determinations 
going to the probative value of the evidence.  See Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997).  He is not, however, 
competent to diagnose any medical disorder or render an 
opinion as to the cause or etiology of any current disorder 
because he does not have the requisite medical knowledge or 
training.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

The Board notes that a number of internet articles regarding 
CVID and other immune diseases have been associated with the 
claims file.  Treatise evidence such as these articles can, 
in some circumstances, constitute competent medical evidence.  
See 38 C.F.R. § 3.159(a)(1) (competent medical evidence may 
include statements contained in authoritative writings such 
as medical and scientific articles and research reports and 
analyses).  The Board has reviewed the internet articles of 
record.

Service treatment records reflect that the Veteran was 
initially diagnosed with CVID in July 1999 and subsequently 
began intravenous immunoglobulin (IVIg) therapy in October 
1999.  

On VA examination in January 2002, the Veteran was diagnosed 
with panhypogammaglobulinemia, adult onset, CVID type; 
lymphoid hyperplasia, mediastinal, without peripheral 
adenopathy; anergy consistent with T-cell immune deficiency 
variably associated with CVID; chronic liver enzyme elevation 
with hepatosplenomegaly per abdominal CT scan; and status 
post biopsy of right posterior cervical gland (benign).  It 
was noted that the Veteran was continuing monthly IVIg 
therapy.  In between exacerbations of recurrent infectious 
episodes every two or three months, the Veteran would feel 
better but still have moderate fatigue.  A complete blood 
count indicated a 3100 white count, which was slightly 
decreased.  The examiner stated that the disease was not 
infectious but was active.  

Medical treatment records show monthly IVIg treatment at 
Blanchfield Army Community Hospital in Fort Campbell, 
Kentucky.  

On VA examination in September 2009, the Veteran was again 
diagnosed with CVID.  Ongoing treatment of weekly IVIg 
infusions was noted.  The Veteran indicated that these 
infusions were self-administered and took about three hours.  
Symptoms of headaches, fatigue and malaise would start after 
an infusion and last up to three days thereafter.  The 
Veteran reported digestive symptoms of nausea, vomiting, 
diarrhea with loose stools ten times daily, abdominal pain 
and weight loss of over 50 pounds within the last year.  The 
Veteran indicated that he was scheduled for both endoscopy 
and colonoscopy evaluation for symptomatology.  Also noted 
were lymphatic and blood symptoms; respiratory symptoms 
involving cough and shortness of breath; neurologic and 
psychiatric symptoms involving memory loss, weakness of 
facial muscles, inability to concentrate, weakness and a 
previous cerebrovascular accident in 2001; and pain symptoms 
involving constant or near-constant moderate to severe pain 
of the lower abdominal quadrant.  The examiner indicated that 
the disease was currently present and active.  Physical 
examination revealed moderate abdominal pain with mild 
palpation and percussion to four quadrants of abdominals.  
The left eye lid showed evidence of very slight dropping in 
comparison to the right.  Findings were otherwise normal.  

As an initial matter, the Board notes that CVID is a 
condition that is not listed under any of the diagnostic 
codes.  When an unlisted condition is encountered, it is 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but also the 
anatomical localization and symptomatology are closely 
analogous.  38 C.F.R. § 4.20.  In this case, the Veteran's 
CVID has been rated by analogy under Diagnostic Code 6351 
(HIV-related illness), as also pertaining to an immune 
deficiency diseases.  See 38 C.F.R. § 4.88b.  The Veteran 
argues that diagnostic code 6351 is not the most appropriate 
diagnostic code. He maintains that he will never develop an 
"AIDS-related opportunistic infection," contemplated for a 60 
percent rating under diagnostic code 6351.

However, although, the RO must, at this stage, rate the 
Veteran's symptoms under the diagnostic code(s) it finds to 
be most appropriate, based on the evidence currently of 
record, the Board is unable to find a more closely related 
diagnostic code.  Under Diagnostic Code 6351, a higher rating 
of 60 percent does not necessarily require opportunistic 
infections; a 60 percent rating is also warranted for 
"refractory constitutional symptoms, diarrhea, and 
pathological weight loss," and "secondary diseases afflicting 
multiple body systems" warrant a 100 percent rating.  
Moreover, to the extent that symptoms are not contemplated by 
this diagnostic code, they must be rated separately, although 
care must be taken to avoid pyramiding.  See 38 C.F.R. § 
4.14.

The Board also notes that the Veteran is separately service-
connected for gastroesophageal reflux disease, rated as 10 
percent disabling; parenchymal lung disease with recurrent 
bronchitis, rated as 10 percent disabling; and recurrent 
infectious flares of sinusitis, rated as noncompensable.  
Although the Veteran is seeking a higher initial rating for 
his CVID, he has at no time initiated an appeal for higher 
initial ratings for the other service-connected disabilities.  
As the evaluations of the other disabilities are not issues 
presently on appeal, the Board may not consider the 
symptomatology and effects of those disabilities in 
evaluating his entitlement to a higher initial rating for 
CVID.  See 38 C.F.R. § 4.14.  Likewise, as the Board is 
granting service connection separately for the Veteran's 
chronic headache disability, as discussed above, the headache 
symptoms may not be considered for purposes of evaluating his 
CVID.  

Under Diagnostic Code 6351, a 30 percent rating is 
appropriate where the HIV-related illness results in 
recurrent constitutional symptoms, intermittent diarrhea, and 
requires approved medication(s); or as the minimum rating 
with T-cell count less than 200, or hairy cell leukoplakia, 
or oral candidiasis.  A 60 percent rating is available if 
there are refractory constitutional symptoms, diarrhea, and 
pathological weight loss; or as the minimum rating following 
development of AIDS-related opportunistic infection or 
neoplasm.  A 100 percent rating is warranted for AIDS with 
recurrent opportunistic infections or with secondary diseases 
afflicting multiple body systems; or an HIV-related illness 
with debility and progressive weight loss, without remission, 
or few or brief remissions.  Note (2) states that psychiatric 
or central nervous system manifestations, opportunistic 
infections, and neoplasms may be rated separately under 
appropriate codes if higher overall evaluation results, but 
not in combinations with percentages otherwise assignable 
above.  38 C.F.R. § 4.88b.  

In order to meet the criteria for the next higher rating of 
60 percent for CVID, the evidence must show refractory 
constitutional symptoms, diarrhea, and pathological weight 
loss.  Here, the Veteran is shown to have constitutional 
symptoms of fatigue and malaise that occur weekly following 
his IVIg infusions and last up to several days.  The evidence 
also indicates that he has diarrhea, with loose stool ten 
times a day.  In addition, there is evidence of weight loss 
of over 50 pounds within the last year.  Despite the 
Veteran's ongoing and continuous treatment of IVIg infusions 
since October 1999, it was noted at the September 2009 VA 
examination that his CVID was present and active.  Taking 
into consideration all of the relevant evidence of record, 
the Board finds that the overall disability picture for the 
Veteran's CVID more nearly approximates the criteria for a 60 
percent evaluation under Diagnostic Code 6351.  

The Board has considered the assignment of an even higher 
rating of 100 percent.  However, there is no evidence of any 
secondary diseases afflicting multiple body systems that have 
not already been accounted for in the Veteran's separate 
disability ratings.  See 38 C.F.R. § 4.14.  A higher initial 
evaluation of 100 percent is therefore not warranted.

Furthermore, the Board has considered the rule for staged 
ratings.  Fenderson, supra; Hart, supra.  However, as the 
evidence does not show that the criteria for a rating in 
excess of 60 percent have been met at any time during the 
period on appeal, the Board concludes that staged ratings are 
inapplicable.

Finally, the Board has considered the potential application 
of other various provisions, including 38 C.F.R. § 
3.321(b)(1), for exceptional cases where schedular 
evaluations are found to be inadequate.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the Veteran's 
disability has not been shown to cause marked interference 
with employment beyond that contemplated by the Schedule for 
Rating Disabilities, as discussed above; has not necessitated 
frequent periods of hospitalization; and has not otherwise 
rendered impractical the application of the regular schedular 
standards utilized to evaluate the severity of the 
disability.  Thus, the Board finds that the requirements for 
an extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) 
have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218 (1995). 

As such, the Board concludes that an initial rating of 60 
percent, but no higher, is warranted for the Veteran's CVID.  
The benefit-of-the-doubt rule has been applied in arriving at 
this decision. 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for tension and migraine 
headaches is granted.

An initial evaluation of 60 percent, but no higher, for CVID 
is granted, subject to the laws and regulations controlling 
the award of monetary benefits.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


